TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 22, 2015



                                    NO. 03-14-00059-CR


                                  Thomas Brock, Appellant

                                              v.

                                 The State of Texas, Appellee




       APPEAL FROM 167TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the

court’s judgment requiring reversal. However, there was error in the judgment and sentence

that requires correction. Therefore, the Court modifies the trial court’s judgment and sentence

to reflect that appellant pleaded not true to the enhancement allegation. The judgment of

conviction, as modified, is affirmed. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.